DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a US application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In claims 1 (line 12) and 11 (line 2), -body- should be inserted after “catheter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claim 1, Applicant claims “inflating the balloon into a shape that surrounds the catheter body and contacts the intima tissue” which is a positive recitation of the body.  However, Applicant is required to inferentially recite the body.  For example, Applicant could say “inflating the balloon into a shape that surrounds the catheter body and is configured to contact the intima tissue”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites non-statutory subject matter which alters the scope of the claims.
a center conductor” (in both claims) and “an outer conductor” (claim 4 only).  The antecedent basis for these limitations is confusing, since it is unclear how/whether they are related to the previously-recited “conductive elements”. 
Claim 5 recites the limitation "the region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,092,352.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, and 5-11 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Naga, U.S. 2012/0116486 (hereinafter Naga).
Regarding claims 1, 3, and 5, Naga discloses (note figs. 10A-B and 13; see paragraphs 102 and 106) a catheter for creating a lesion in adventitia tissue of a renal artery while protecting intima and media tissue, the catheter comprising: a catheter body having a fluid passage therein; a balloon (1040) in communication with the fluid passage to receive cooling fluid for inflating the balloon into a shape that surrounds the catheter body so that the catheter body is surrounded by balloon when inflated at both a proximal and a distal end of the balloon and the renal artery is occluded; and a microwave antenna carried by the catheter body within the balloon and spaced from an outer wall of the balloon, the antenna being connectable to a microwave generator, and being configured to emit energy omnidirectionally; wherein the antenna comprises a single antenna coil (55) ‘wound around an outside’ (i.e., around an outer boundary/perimeter) of a coaxial cable (i.e., proximal antenna), in an interior of the balloon, and connected to a center conductor (52) of the coaxial cable; wherein the balloon surrounds 
Regarding claim 6, Naga discloses (see paragraph 80) a catheter wherein the lesion includes both the adventitia tissue and a region of tissue surrounding the adventitia tissue (i.e., renal nerves surrounding the adventitia).
Regarding claims 7-10, Naga discloses (see paragraph 75) a catheter capable of forming the lesion at the claimed depth in the claimed manner.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Naga discloses (see paragraph 86) a catheter further comprising a temperature sensor carried by the catheter body to sense a temperature near the intima tissue.

Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nye, U.S. 2010/0262137 (hereinafter Nye).
Regarding claims 1, 3, and 4, Nye discloses (note figs. 2, 4A-B and 11; see paragraphs 47, 49, and 58) a catheter comprising: a catheter body having a fluid passage therein; a balloon (58) in communication with the fluid passage to receive cooling fluid for inflating the balloon into a shape that surrounds the catheter body so that the catheter body is surrounded by balloon when inflated at both a proximal and a distal end of the balloon; and a microwave antenna carried by the catheter body within the balloon and spaced from an outer wall of the 
Regarding claim 2, Nye discloses (see above) a catheter further comprising heat shrink material (140) around the coil to separate it from all of the cooling fluid.
Regarding claims 5-10, Nye discloses (see above) a catheter capable of performing the claimed function in the claimed manner.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Nye discloses (see paragraph 50) a catheter further comprising a temperature sensor carried by the catheter body capable of performing the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naga in view of Hines, U.S. 4,583,556 (hereinafter Hines).
Regarding claim 4, Naga discloses (see above) a catheter comprising: a catheter body, a balloon, and a microwave antenna, wherein the microwave antenna comprises an antenna coil and a coaxial cable having a center conductor (52) and an outer conductor (56).  While Naga discloses that the antenna coil is connected to the center conductor, Naga fails to explicitly disclose a second antenna coil connected to the outer conductor.  Hines teaches (note fig. 3) a similar microwave catheter comprising an inner (17) and outer (47) antenna coil connected to an inner (16) and outer (46) conductor (respectively).  This design is utilized in order to ‘provide uniform heating without hot spots’ (see abstract), thereby resulting in increased safety and predictability.  It should also be noted that it is well known in the art that these different microwave catheter configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the catheter of Naga to comprise an inner and outer antenna coil connected to the inner and outer conductors (respectively).  This is because this modification would have merely comprised a simple substitution of interchangeable microwave catheter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794